Citation Nr: 0201951	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-18 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensable evaluation for hearing loss of 
the left ear.

2.  Entitlement to a compensable evaluation for tinnitus the 
period from July 18, 1973, to March 10, 1976.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus for the period on and after March 10, 1976.


REPRESENTATION

Veteran represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim of entitlement to a compensable 
evaluation for hearing loss of the left ear.  In that 
decision, the ROIC also determined that a March 1974 rating 
decision contained clear and unmistakable error in that it 
failed to address the issue of entitlement to service 
connection for tinnitus.  For this reason, the ROIC granted 
service connection for tinnitus, effective from July 18, 
1973, and assigned a noncompensable evaluation.  The ROIC 
further determined that a 10 percent evaluation was warranted 
for tinnitus, effective March 10, 1976.  The veteran 
subsequently perfected timely appeals regarding the 
disability ratings assigned for both his tinnitus and his 
hearing loss of the left ear. 

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.  During this hearing, 
the veteran requested that the ROIC obtain additional VA 
medical records and associate them with the claims folder 
before forwarding his case to the Board for appellate review.  
He also specifically waived initial consideration of this 
evidence by the ROIC.  As will be discussed in greater detail 
below, the record reflects that the medical evidence 
identified by the veteran appears to have been obtained by 
the ROIC and included the claims folder.  Thus, his case is 
now ready for final appellate consideration.

During his November 2001 personal hearing, the veteran, 
assisted by his attorney, presented testimony regarding his 
problems with dizziness and loss of equilibrium, which he 
believed to be related to his tinnitus.  To the extent that 
the veteran is attempting to raise claims of entitlement to 
service connection for dizziness and/or loss of equilibrium, 
these issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran currently has Level VIII 
hearing in his service-connected left ear.

2.  For the period from July 18, 1973, to March 10, 1976, the 
competent and probative evidence of record demonstrates that 
the veteran's service-connected tinnitus was manifested by 
recurring ringing in his left ear.

3.  For the period on and after March 10, 1976, the competent 
and probative evidence of record demonstrates that the 
veteran's service-connected tinnitus has been manifested by 
recurring ringing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss of the left ear are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2001).

2.  The criteria for a compensable evaluation for service-
connected tinnitus were not met for the period from July 18, 
1973, to March 10, 1976.  38 U.S.C.A. § 1155; 41 Fed. Reg. 
11,291, 11,298 (Mar. 18, 1976) (codified at 38 C.F.R. §§ 
4.85-4.87). 

3.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met for the period 
on and after March 10, 1976.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in June 
1968, he complained of loss of hearing and ringing in his 
left ear.  The examiner noted that the veteran's military 
occupational specialty involved the use of artillery.  A 
subsequent clinical note dated in June 1998 shows that the 
veteran was found to have moderate high frequency hearing 
loss in his left ear.  The veteran's DD 214-MC indicates that 
he served as a field artillery batteryman during service.

In January 1972, the veteran filed a claim of entitlement to 
service connection for hearing loss of the left ear.  This 
claim was denied in a March 1972 rating decision by the 
VAROIC.

In July 1973, the veteran filed another claim of entitlement 
to service connection for hearing loss.  A VA audiological 
examination conducted in January 1974 revealed that he had 
mild-to-severe precipitous mixed hearing loss above 1000 
Hertz.  During a VA ear, nose, and throat (ENT) examination 
conducted that same month, a VA examiner noted that the 
veteran had served in artillery in the U.S. Marine Corps.  
The examiner indicated that the veteran experienced hearing 
loss and constant tinnitus in his left ear.

Thereafter, in a March 1974 rating decision, service 
connection was granted for hearing loss in the left ear, and 
a noncompensable (zero percent) disability evaluation was 
assigned.  Tinnitus was not addressed in that decision.

In April 1998, the veteran submitted a statement in which he 
indicated that he was seeking an increased evaluation for his 
service-connected hearing loss of the left ear.  He also 
indicated that he wished to file a claim of entitlement to 
service connection for tinnitus of the left ear.

In July 1998, the veteran underwent a VA audiological 
evaluation.  It was noted that he was complaining of 
increased hearing loss and severe ringing in his left ear.  
The veteran also reported experiencing two episodes of 
dizziness in the past six months that caused him to feel as 
if he were falling.  The examiner noted that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
50
80
85
85

The examiner noted an average hearing loss of 75 decibels in 
the left ear and that speech audiometry revealed speech 
recognition ability of 52 percent in the left ear.  The 
examiner indicated that the veteran had a mild sloping to 
severe/profound sensorineural hearing loss in the left ear.  
The examiner noted that the veteran should undergo an ENT 
examination to rule out any retrocochlear causes for his 
hearing loss, tinnitus, and dizziness.

During an ENT examination conducted later in July 1998, the 
VA examiner noted that the veteran had served as an 
artilleryman during service, and that he had developed 
tinnitus as a result.  The examiner further noted that the 
veteran had complained of dizziness and vertigo in recent 
months.  He indicated that these symptoms had become more 
noticeable in recent months, but seemed to have subsided over 
the past month.  The examiner noted that a recent audiogram 
had showed poor speech discrimination in the left ear, and 
progressive hearing loss at higher frequencies in the left 
ear.  Examination of his auricle, external ear canal, and 
tympanic membrane showed no evidence of disease.  The Weber 
exam was found to be midline, and the Rinne exam showed his 
bilateral air conduction to be greater than bone conduction.  
The VA examiner concluded that the veteran was experiencing 
sensorineural hearing loss, but that there was no evidence of 
active disease, such as infections of the external or 
internal ear.

In the December 1998 rating decision, the ROIC denied the 
veteran's claim of entitlement to a compensable evaluation 
for hearing loss of the left ear.  In that decision, the ROIC 
also determined that the March 1974 rating decision had 
contained clear and unmistakable error, in that it failed to 
address the veteran's tinnitus.  The ROIC therefore granted 
service connection for tinnitus, and assigned a 
noncompensable evaluation, effective July 18, 1973.  The ROIC 
further determined that 10 percent evaluation was warranted 
for tinnitus, effective March 10, 1976.  

In a statement received in March 1999, the veteran expressed 
disagreement with the disability ratings assigned for his 
hearing loss and tinnitus in the December 1998 rating 
decision.

During a VA audiological evaluation conducted in October 
2000, the veteran reported that his left ear hearing loss had 
continued to worsen since his last evaluation.  Pure tone 
thresholds, in decibels, were found to be as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
80
80
90

The examiner noted an average hearing loss of 74 decibels in 
the left ear, and noted that speech audiometry revealed 
speech recognition ability of 56 percent in the left ear.  
The examiner concluded that the veteran's test results were 
unchanged from his July 1998 evaluation.

During his November 2001 hearing, the veteran testified that 
his left ear hearing loss had continued to worsen and that he 
now had to turn his head to the right in order to hear people 
talk.  He stated that his hearing aid helped him, but that he 
was still experiencing difficulties.  His representative 
averred that he had reviewed the reports of the veteran's 
recent VA audiological evaluations, and believed that the 
results of the tests were consistent with a compensable 
evaluation.  During the hearing, the veteran indicated that 
he experienced intermittent dizziness and loss of balance.  
He testified that he had recently undergone an ENT 
examination by VA around May or July 2001 in regard to his 
tinnitus.  The veteran and representative requested that the 
ROIC obtain records of his recent VA medical treatment before 
sending his claims folder to the Board for review.

Later in November 2001, the ROIC requested all of the 
veteran's VA medical records for the past three years.  The 
ROIC subsequently received all available medical records, and 
these records disclose that he received ongoing treatment for 
a number of disabilities throughout 2001.  In a January 2001 
clinical note, it was noted that he had a history of hearing 
loss and tinnitus since service.  The VA examiner at that 
time noted that the results of an October 2000 evaluation 
showed that the veteran suffered from a significant tolerance 
problem in the left ear and poor speech discrimination, which 
made him a poor candidate for amplification.  In a March 2001 
clinical note, it was noted that the veteran was service-
connected for hearing loss and tinnitus, and that he had 
received a hearing aid.

Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate his claims.  For this reason, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the veteran's claims.  The veteran 
has undergone VA audiological and ENT examinations, and 
neither he nor his representative has alluded to any 
additional information or evidence that has not been obtained 
and which would be pertinent to the present claims.  
Therefore, in light of the above, the Board finds that all 
facts that are relevant to his claim have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist, under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159). 

As discussed above, this case was held at the ROIC following 
the November 2001 Travel Board hearing, so that the ROIC 
could obtain the veteran's recent VA treatment records.  The 
ROIC subsequently obtained all available treatment records 
from the VAMC in question, and those records do confirm that 
the veteran received treatment for his tinnitus around the 
period he specified.  However, the records do not contain a 
report of any examination conducted by an ENT specialist, as 
the veteran described during his November 2001 hearing.  It 
is unclear whether the veteran was mistakenly describing one 
of the examinations noted in those records, or whether there 
was in fact another examination conducted by an ENT 
specialist.  Nevertheless, as will be explained in detail 
below, the record reflects that veteran has already been 
awarded the maximum disability rating available for tinnitus 
for the entire time period under review.  Thus, even assuming 
that an additional ENT examination was conducted, there is no 
reasonable possibility that reviewing the report of this 
examination could result in a higher evaluation.  Therefore, 
the Board will proceed to adjudicate the claim of entitlement 
to an increased evaluation for tinnitus, based upon the 
evidence of record.

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board believes that we may 
proceed with a decision on these issues, without prejudice to 
the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

B.  Increased evaluation - hearing loss of the left ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87).  The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Although the RO did not consider the change in regulation, 
the Board concludes that such inaction was not prejudicial, 
because the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that we may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, supra.

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25,208 and 25,209, published at 
38 C.F.R. § 4.85-4.87 (effective June 10, 1999).  Under both 
the new and old regulations, evaluations of bilateral 
defective hearing range from zero percent to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 Hertz (cycles per second).  The Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from Level I, for 
essentially normal hearing acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25,208 and 
25,209, published at 38 C.F.R. § 4.85 (effective 
June 10, 1999). 

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non-service-
connected disabilities, as if both disabilities were service 
connected, only if there is total deafness in both ears.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a) (2001).  Otherwise, the 
non-service-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (Aug. 29, 1997).  Accordingly, 
for rating purposes, the veteran's non-service-connected 
right ear will be considered to be at Level I.  38 C.F.R. 
§ 4.85(f).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The most recent VA audiological evaluation available (dated 
in October 2000) reveals an average pure tone threshold of 74 
decibels in the left ear, and a speech discrimination ability 
of 56 percent in the left ear.  Applying these values to the 
Rating Schedule under both the new and old regulation results 
in a numeric designation of Level VIII hearing in the left 
ear.  As noted above, since the veteran's right ear hearing 
loss is not a service-connected disability, it must be 
considered to be at Level I for rating purposes.  See 
38 C.F.R. § 4.85(f).  Under Diagnostic Code (DC) 6100, a 
noncompensable (0 percent) evaluation is assigned where 
hearing is at Level VIII in one ear and Level I in the other.  
Therefore, the objective clinical evidence of record does not 
support a compensable schedular evaluation for hearing loss 
in the left ear.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, DC (2001). 

The Board has also reviewed the results of the audiological 
evaluation conducted in July 1998.  Applying the results of 
the veteran's July 1998 evaluation to the Rating Schedule 
also results in a numeric designation of Level VIII hearing 
in the left ear and Level I hearing in the right ear, which 
warrants a noncompensable evaluation under DC 6100.  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
left ear.  We appreciate the veteran's effort and his 
sincerity in testifying at the Travel Board hearing before 
the undersigned, as well as the assistance of his attorney.  
However, as discussed above, the level of hearing that has 
been demonstrated on objective evaluation is not consistent 
with a compensable schedular evaluation under the regulation.  
See Lendenmann, 3 Vet. App. 349.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable schedular evaluation for hearing loss 
in the left ear.  The benefit sought on appeal must be 
denied.

C.  Increased evaluation - tinnitus

As discussed in detail above, effective June 10, 1999, the 
Rating Schedule was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  64 Fed. Reg. 
25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
That amendment also modified the provisions for evaluating 
tinnitus.  The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas, 1 Vet. App. at 313.  See also VAOPGCPREC 3-
2000 (April 10, 2000).

In this case, the veteran was provided with the text of the 
former criteria for rating tinnitus in the May 1999 SOC, and 
the revised criteria for rating tinnitus in the November 2000 
SSOC.  Therefore, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the old and new regulation, without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384, 393-394 (1993).

Under the current schedular criteria, DC 6260, a 10 percent 
evaluation is warranted for tinnitus that is recurrent.  The 
maximum, and only, disability rating available under this 
diagnostic code is 10 percent.  38 C.F.R. § 4.87a, DC 6260 
(2001).  As noted above, this provision has been effective 
since June 10, 1999.  Under the immediately preceding 
criteria for tinnitus, a 10 percent evaluation was warranted 
where tinnitus was persistent and was a symptom of acoustic 
trauma.  At that time, as well, 10 percent was the maximum, 
and the only, disability rating provided.  38 C.F.R. § 4.87a, 
DC 6260 (1998).  As will be discussed in greater detail 
below, this criterion remained essentially unchanged from 
March 1976 to June 1999.

Since the veteran's tinnitus has been recognized as due to 
acoustic trauma, he was entitled to the maximum 10 percent 
rating under the rating criteria in effect both before and 
after June 10, 1999.  The VAROIC has so evaluated the 
disability, so the only remaining question is whether a 
compensable rating was available for the period before March 
1976.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2; see also Francisco, supra.  
However, the Court has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco, as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In this case, the 10 percent evaluation assigned by the ROIC 
for the veteran's tinnitus has been made effective from March 
10, 1976.  For the earlier period, from July 18, 1973, until 
March 9, 1976, the veteran's tinnitus has been evaluated as 
noncompensable.  Pursuant to the Court's holding in 
Fenderson, the Board has considered whether a higher 
disability rating may be warranted for either of those 
periods.

With respect to the period from July 18, 1973, to March 10, 
1976, the Board notes that, effective March 10, 1976, the 
Rating Schedule was amended with regard to evaluating 
diseases of the ear, so as to allow for a maximum 10 percent 
disability rating for tinnitus under DC 6260.  See 41 Fed. 
Reg. 11,291, 11,298 (March 18, 1976) (codified at 38 C.F.R. 
§§ 4.85-4.87).  Prior to that date, the criteria of DC 6260 
did not allow for the assignment of a compensable evaluation 
for tinnitus.  

The law provides that, when there is a change in regulations, 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (contemplating an appellate period that 
both precedes and succeeds the effective date of the 
regulatory change).  Thus, because the pertinent criteria did 
not allow for the assignment of a compensable disability 
rating for tinnitus prior to March 10, 1976, the Board 
concludes that there is no basis upon which to assign an 
increased evaluation before that date.

With respect to the period on and after March 10, 1976, the 
Board notes that a 10 percent evaluation has remained the 
maximum disability rating available under DC 6260 since March 
10, 1976.  See 41 Fed. Reg. 11,291, 11,298 (March 18, 1976) 
(codified at 38 C.F.R. §§ 4.85-4.87); 38 C.F.R. § 4.87a, DC 
6260 (1998); 38 C.F.R. § 4.87a, DC 6260 (2001).  Because a 
higher evaluation was not available at any point during this 
period, the Board concludes that the preponderance of the 
evidence, as well as the law, is against the claim for the 
assignment of an increased disability rating for the 
veteran's service-connected tinnitus for the period on and 
after March 10, 1976.

As discussed in the Introduction, the veteran appears to be 
contending that his recent bouts of dizziness and loss of 
equilibrium are somehow related to his service-connected 
tinnitus.  To the extent that the veteran is claiming that 
dizziness and loss of equilibrium are part and parcel of his 
service-connected tinnitus, and therefore should be taken 
into consideration in the assignment of a disability rating 
for tinnitus, there is no competent medical evidence of 
record that these symptoms are part of his service-connected 
tinnitus.  There is also no indication that the veteran 
possesses the specialized knowledge, skill, experience, 
training, or education to provide competent testimony on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495-496 (1992).

In any event, the Board must rate the veteran's tinnitus 
according to the schedular criteria, and cannot consider 
extraneous factors in assigning a disability rating.  In its 
review of claims for increased schedular ratings, the Board 
is bound to apply the applicable rating criteria, and only 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the extent that the veteran may be intending 
to pursue separate claims of service connection for his 
reported dizziness and/or loss of equilibrium, these matters 
have not been addressed by the ROIC and have been referred to 
that office by the Board, in the Introduction section of the 
present decision.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for the assignment of an evaluation in 
excess of 10 percent for tinnitus for the period on and after 
March 10, 1976.  The Board also concludes that the 
preponderance of the evidence is against the claim for the 
assignment of a compensable evaluation for the period from 
July 18, 1973, to March 10, 1976.  The benefit sought on 
appeal must accordingly be denied.

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course of 
action is for the Board to raise the issue and remand the 
matter for a decision in the first instance by the RO, which 
has the delegated authority to assign such a rating in the 
first instance, pursuant to 38 C.F.R. § 3.321.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating.  However, in the 
SOC issued in May 1999, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected tinnitus.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, address 
the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected tinnitus 
is not shown to have required frequent periods of 
hospitalization.  Moreover, there is no evidence of record 
showing that his tinnitus is productive of marked 
interference with his ability to maintain employment, and the 
veteran has never contended that such is the case.  
Accordingly,  the Board finds that further consideration of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.


ORDER

1.  Entitlement to compensable evaluation for hearing loss of 
the left ear is denied.

2.  Entitlement to a compensable evaluation for tinnitus for 
the period from July 18, 1973, to March 10, 1976, is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus for the period on and after March 10, 1976, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

